                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GRANT LESLIE WASHAM,                                Case No. 19-cv-02860-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                            Re: Dkt. No. 4
                                  10    BRIAN MARTIN,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a detainee, filed a pro se habeas petition. A review of the petition indicates that

                                  14   this is a civil rights action. Petitioner seeks relief regarding improper medical care following a car

                                  15   accident in a Sheriff’s vehicle. Court records indicate that petitioner already proceeds with a civil

                                  16   rights case in this Court concerning the same claim. See Washan v. Martin, Case No. 19-cv-1907

                                  17   RS. Petitioner should seek relief in the earlier filed case. This case is DISMISSED as

                                  18   duplicative. See Adams v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007). The

                                  19   motion to proceed in forma pauperis (Docket No. 4) is GRANTED. A certificate of appealability

                                  20   is DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2019

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        GRANT LESLIE WASHAM,
                                   4                                                          Case No. 19-cv-02860-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        BRIAN MARTIN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 3, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Grant Leslie Washam ID: #37933
                                       L.C.S.O. Sheriff's Jail
                                  18   4913 Helbush Dr.
                                       Lakeport, CA 95453
                                  19

                                  20

                                  21   Dated: September 3, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
